Citation Nr: 0414426	
Decision Date: 06/04/04    Archive Date: 06/10/04

DOCKET NO.  03-22 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for Type II diabetes 
mellitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The veteran had active service from June 1945 to October 1947 
and from September 1951 to June 1971.  

This case comes to the Board of Veterans' Appeals (Board) 
from a January 2003 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.  

In his July 2003 substantive appeal (VA Form 9), the veteran 
claimed entitlement to an increased rating for viral 
arthritis, and he sought service connection for a pulmonary 
disability, claimed as due to in-service exposure to ionizing 
radiation.  A July 2003 RO decision granted an increase in 
the disability evaluation for the service-connected viral 
arthritis, raising the rating from the noncompensable level 
to 20 percent.  A December 2003 RO decision denied service 
connection for a pulmonary disability, claimed as due to in-
service exposure to ionizing radiation.  No formal notice of 
disagreement (NOD) was received as to either denial.  
However, in February 2004, the veteran submitted additional 
evidence in support of the claim for service connection for a 
pulmonary disability, allegedly due to 
in-service exposure to ionizing radiation.  So the RO's 
attention is directed to this additional evidence for 
appropriate action.

As for the claim for type II diabetes mellitus currently on 
appeal, unfortunately, it must be remanded to the RO via the 
Appeals Management Center (AMC) in Washington, DC, for 
further development and consideration.  VA will notify you if 
further action is required on your part concerning this 
claim.




REMAND

The veteran contends that, although he was stationed in 
Thailand during the Vietnam Era, as shown by his service 
personnel records, he participated in helicopter flights to 
the Republic of Vietnam on many occasions and actually landed 
in Vietnam.  

Previously, under 38 U.S.C. § 1116(a)(3) and 38 C.F.R. 
§ 3.307(a)(6)(iii), 
in-service exposure to Agent Orange was presumed only in 
cases in which a veteran had a disease that was 
presumptively service connected.  If none of the 
disorders for which service connection was claimed was a 
presumptive disorder, then in-service herbicidal 
exposure was not presumed.  See Chase v. West, 13 Vet. 
App. 413, 415 (2000) (citing McCartt v. West, 12 Vet. 
App. 164, 168 (1999)).  But this was changed by Section 
201(c) of the Veterans Education and Benefits Expansion 
Act of 2001, which effectively reversed the decision in 
McCartt v. West, 12 Vet. App. 164 (1999) and provides 
for a presumption of exposure to herbicides for all 
veterans who served in Vietnam during the Vietnam Era.

38 U.S.C.A. § 1116(a) provides for presumptive service 
connection on the basis of herbicide exposure for diseases 
specified in 38 U.S.C.A. § 1116(a)(2), which manifested to a 
degree of 10 percent within a specified period, in a veteran 
who, during active military, naval, or air service, served in 
the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975.



Pursuant to 38 U.S.C.A. § 1116(a)(2)(H) (West Supp. 2002), 
38 C.F.R. § 3.309(e) (2003) provides that Type II diabetes 
mellitus is a disease presumptively due to 
in-service exposure to herbicides.

If a veteran was exposed to an herbicide agent 
during active military, naval, or air service, the 
following diseases shall be service-connected if 
the requirements of Sec. 3.307(a)(6) are met even 
though there is no record of such disease during 
service, provided further that the rebuttable 
presumption provisions of Sec. 3.307(d) are also 
satisfied.  

In turn, 38 C.F.R. § 3.307(a)(6)(i) (citing 38 U.S.C. 
§ 1116(a)(4) as authority) provides that: 

For the purposes of this section, the term 
"herbicide agent" means a chemical in an 
herbicide used in support of the United States 
and allied military operations in the Republic of 
Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, ... 

Further, 38 C.F.R. § 3.307(a)(6)(iii) (citing 38 U.S.C. 
§§ 501(a) and 1116(a)(3) as authority) provides that:

A veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam 
during the period beginning on January 9, 1962, 
and ending on May 7, 1975 and has a disease 
listed at Sec. 3.309(e) shall be presumed to have 
been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any 
such agent during that service.  The last date on 
which such a veteran shall be presumed to have 
been exposed to an herbicide agent shall be the 
last date on which he or she served in the 
Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975.  
"Service in the Republic of Vietnam"' includes 
service in the waters offshore and service in 
other locations if the conditions of service 
involved duty or visitation in the Republic of 
Vietnam.  

In the January 2003 rating action appealed the RO indicated 
there was no evidence that the veteran was on the ground in 
Vietnam.  In this regard, VAOPGCPREC 7-93 (Aug. 12, 1993) 
held that the term "service in Vietnam "does not include 
service of a Vietnam era veteran whose only contact with 
Vietnam was flying high altitude missions in Vietnamese 
airspace.  In that case, the veteran had been a navigator 
on a B-52, but never actually landed in the Republic of 
Vietnam.  

In this case, the Board need not now determine whether any 
helicopter flights over the Republic of Vietnam constitute 
"high altitude" missions over the Republic of Vietnam 
within the meaning of VAOPGCPREC 7-93.  Rather, in this case 
the veteran alleges that he actually landed in Vietnam.  
Moreover, flight records on file show that he served in 
Thailand from June 1968 to June 1970 and that there is an 
unexplained notation of "combat" in his flight records.  
His awards of the Vietnam Service Medal and the Vietnam 
Campaign Medal do not prove that he actually served in the 
Republic of Vietnam.  See VAOPGCPREC 12-99 (Oct. 18, 1999).  
So this requires clarification, as does the question of 
whether he actually now has type II diabetes mellitus since a 
relatively recent January 2002 glucose test for this 
condition was normal despite diagnoses of diabetes from a 
private physician.  

Accordingly, the case is REMANDED to the RO for the following 
development and consideration:  

1.  The RO must review the claims file and ensure 
that all notification and development action 
required by the VCAA and implementing 
VA regulations is completed.  In particular, the 
RO should ensure that the notification 
requirements and development procedures contained 
in 38 U.S.C. §§ 5102, 5103, 5103A, and 5107 are 
fully complied with and satisfied.   

2.  Prepare a letter asking the U.S. Armed 
Services Center for Research of Unit Records 
(USASCRUR) to provide any available information 
that might corroborate the veteran's alleged 
service in the Republic of Vietnam.  Specific 
attention is drawn to his January 2003 VA Form 9, 
with respect to his alleged service 
in the Republic of Vietnam.  He also since has 
submitted other documentary evidence and 
photographs.  Send USASCRUR copies of any 
personnel records obtained showing service dates, 
duties, and units of assignment, etc.  Also send 
USASCRUR copies of the flight records indicating 
"combat."  Specifically ask USASCRUR or, 
if necessary, the National Personnel Records 
Center (NPRC) for any morning reports, sick call 
reports, and accident logs during the time he 
served in Thailand.  Request that USASCRUR verify 
whether he (1) actually flew over the Republic of 
Vietnam, even if his helicopter did not land 
there, or (2) whether any helicopter that he was 
on actually landed in Vietnam or whether he 
otherwise actually served in Vietnam.  

3.  If it is determined the veteran did serve in 
Vietnam, and thus was exposed to herbicides 
during military service, schedule him for a VA 
examination to determine whether he actually has 
diabetes.  

If no opinion can be rendered, explain why this 
is not possible.  

It is absolutely imperative that the examiner has 
access to and reviews the claims folder for the 
veteran's pertinent medical history.  All 
necessary testing should be done and the examiner 
should review the results of any testing prior to 
completion of the examination report.  If an 
examination form is used to guide the 
examination, the submitted examination report 
should include the questions to which answers are 
provided.



4.  Then readjudicate the claim in light of the 
additional evidence.  If the benefit sought on 
appeal is not granted, send the veteran and his 
representative a supplemental statement of the 
case (SSOC) and give them an opportunity to 
respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is further informed.  No inference 
should be drawn regarding the final disposition of the claim 
as a result of this action.  

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


